DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group I, claims 1, 3, 4, 7-9 and 11in the reply filed on 08/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04082020 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Naasani (US 2017/0049891) in view of Gierskcky et al. (US 7,530,461) .
Naasani discloses a 5-aminolevulinic acid or its derivatives, and its analogs conjugated quantum dot nanoparticle in photodynamic therapy as a precursor of both a fluorescence label and a photosensitizer (abstract and 0013). Naasani discloses methods of diagnosing cancer comprising the steps of administering a 5-ALA-nanoparticle conjugate, 5-ALA disassociating from the nanoparticle and forms PpIX, and exciting a disassociated nanoparticle to emit blue light of 375-475 nm, activating the fluorescent properties of PpIX, and imaging the fluorescence to detect cancer (0022). Derivatives of 5-ALA include, 5-ALA n-alkyl esters, 5-ALA methyl ester (methylaminolevulinate), 5-ALA ethyl ester, 5-
Naasani fails to disclose co-administration of free 5-ALA or 5-ALA esters to the tissue.
Gierskcky discloses derivatives of 5-aminolevulinic acid (ALA) and in particular to esters of ALA for use as photosensitizing agents in photochemotherapy or diagnosis of bladder cancer and cervical cancer (Col. 2 line 44-47). The compounds for use in the invention may be formulated and/or administered with other photosensitizing agents, for example ALA or photofrin, or with other active components which may enhance the 
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the step of co-administering of free 5-ALA or 5-ALA esters into Naasami’s method of diagnosing cancer. The person of ordinary skill in the art would have been motivated to make those modifications because Gierskcky teaches that the photochemotherapeutic agents provided are better able to penetrate the tumour or other abnormality, and which have an enhanced photochemotherapeutic effect over those described in the prior art (Col. 2 line 39-43) and reasonably would have expected success because Gierskcky teaches that compounds disclosed may also be used for in vitro diagnostic techniques, for example for examination of the cells contained in body fluids. The higher fluoresence associated with non-normal tissue may conveniently be indicative of an abnormality or disorder. This method is highly sensitive and may be used for early detection of abnormalities or disorders, for example bladder or lung carcinoma by examination of the epithelial cells in urine or sputum samples, respectively.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Naasani (US 2017/0049891) in view of Gierskcky et al. (US 7,530,461) as applied to claims 1, 3, 4, 7 and 8 above, and further in view of Diane S Lidke et al. (Nat. Biotech, 22, 198-203, 2004). 
	The teaching of Naasani (US 2017/0049891) in view of Gierskcky et al. (US 7,530,461) as discussed above. 
Naasani and Gierskcky fails to disclose quantum dots (QDs) further conjugated to at least one tumor-specific ligand such as EGFR HER2 and like.
Lidke discloses fluorescent quantum dots (QDs) bearing epidermal growth factor (EGF-QD) as effector molecules for prolonged real-time visualizations in living cells (abstract). Additional disclosure includes that EGF-QDs are highly specific and potent in the binding and activation of the EGF receptor (erbB1), being rapidly internalized into endosomes that exhibit active trafficking and extensive fusion (Figure 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate fluorescent quantum dots (QDs) bearing epidermal growth factor (EGF-QD) as taught by Lidke into Naasani and Gierskcky’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Lidke teaches that EGF-QDs provide unique advantages for cellular imaging: (i) a very high and uniform brilliance, permitting detection down to the single nanoparticle level and reliable quantification of binding and transport phenomena, (ii) photostability, allowing imaging over prolonged periods, (iii) a broad excitation spectrum, allowing the simultaneous excitation of enhanced green fluorescent protein (eGFP) and QDs, (iv) a very narrow emission band conveniently red-shifted to the fluorescence of the VFPs and (v) the high biochemical stability and specificity, low .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Naasani (US 2017/0049891) in view of Gierskcky et al. (US 7,530,461)  and Lidke et al. (Nat. Biotech, 22, 198-203, 2004) as applied to claims 1, 3, 4 and 7-9 above, and further in view of Rolf Koole et al. (Bioconjugate Chem, 19, 2471-2479, 2008).
Naasani in view of Gierskcky and Lidke as discussed above.
Naasani in view of Gierskcky and Lidke fails to disclose QDs further comprising a cellular uptake enhancer such as linear and cyclic peptides including RGD motif. 
Koole discloses paramagnetic lipid-coated silica nanoparticles with a fluorescent quantum dot core as a new contrast agent platform for multimodality imaging (abstract). The silica nanoparticles carry a quantum dot in their center and are made target-specific by the conjugation of multiple αvβ3-integrin-specific RGD-peptides. Additional disclosure includes that the nanoparticles as designed can be applied for imaging of ongoing angiogenesis as a diagnostic tool in the management of cancer. Next to the RGD-peptides used in this study, other ligands, such as antibodies, antibody fragments, or proteins may be conjugated in a similar fashion. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate fluorescent quantum dots (QDs) bearing multiple αvβ3-integrin-specific RGD-peptides as taught by Koole into Naasani, Gierskcky and 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.